Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 

The Applicant’s Amendments to the claims received on 03/14/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1-4, 7-15, 20, 23-25 are pending.  Applicants have amended Claim(s) 1.  Claims 1-4, 8-15, 20, 23-25 (all claims) are hereby examined on the merits.
	
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species has not been found free of the prior art. The search has been not been extended as indicated above to the next species that is found in Claim 1, for example. The genus has not been found free of the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15, 20, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “consensus sequence.” National Library of Medicine defines consensus sequence as: a theoretical representative nucleotide or amino acid sequence in which each nucleotide or amino acid is the one which occurs most frequently at that site in the different sequences which occur in nature. The phrase also refers to an actual sequence which approximates the theoretical consensus. A known CONSERVED SEQUENCE set is represented by a consensus sequence. Commonly observed super secondary protein structures (AMINO ACID MOTIFS) are often formed by conserved sequences. Year introduced: 1991”
Compare this with SEQ ID NO: 1 claimed and presented as 
Xaa1Xaa2Xaa3Xaa4Xaa5,
with Xaa1Xaa3Xaa5 being E, D, Q, and O, and
Xaa2Xaa5 being A, V, I, L, M, F, Y, W, and E from the specification. 
This is not a consensus peptide sequence. It’s a Markush of possibilities and not found in nature from the teaching of the specification. Applicants define consensus sequence as: “[0037] Self-assembling peptides of the invention comprise the consensus sequence SEQ ID NO: 1, X1-X2-X1-X2-X1, wherein X1 is independently selected from the group consisting of glutamic acid, aspartic acid, glutamine and ornithine, and X2 is independently selected from the group consisting of alanine, valine, isoleucine, leucine, methionine, phenylalanine, tyrosine, tryptophan and glutamine. Independently selected means that, e.g., X1 in positions 1, 3 or 5 of the sequence above can be different from each other. Of course, they can also be identical.”  This is indefinite against acceptable scientific understanding of the meaning consensus. In other words, they are all we want them to be, but only when it does not agree with consensus, and not found in nature. 

	Further, “[w]here applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-4, 7-15, 20, 23-25 stand rejected under 35 U.S.C. 103 as being unpatentable over Kunzelmann et al, EP 2 853 256 A1 in view of Kumada et al, US 2012/0014925, Berg et al, US 2015/0352023, Francois, US 2,994,642, and a new reference, Hug, WO 2014/027012 (Applicant’s IDS).

The instant invention is drawn to a method for treating an oral disease in a subject, comprising inserting a composition comprising self-assembling peptides having amino acid sequences SEQ ID NOs: 6 into a pocket caused by gum and/or bone recession,
wherein the self-assembling peptides are capable of self-assembly at a pH below 7.5 and at least physiologic ionic strength, and
wherein the oral disease is selected from the group consisting of periodontitis, peri-implantitis and/or gingivitis.

Note that the consisting essential of is taken as comprising. There is nothing in the specification that defines this limitation, thus it is taken as comprising. 

Kunzelmann teaches SEQ ID NO: 6 to be used in oral dental composition as a toothpaste, see [0032]. Kunzelmann teaches the benefits of the self-assembly peptides (SAPs), see paragraphs [0014]-[0020], and Table 1 for a variety of peptides unrelated in sequence that perform the same task. Hydrogels are also taught, see paragraph [0012] and [0014], as well as Claim 8. The product also confers protection to the tooth, see [0035]. Paragraph [0035] states that the peptides may enhance remineralization of teeth, reduce tooth sensitivity and prevent carries, and even be used to treat beginning carries lesions to so no additional dental care product is required.  As stated in the Abstract the following provides a teaching of a “cosmetic use of the dental care product for whitening teeth OR for use in treatment of a sensitive tooth or sensitive teeth and/OR in prevention or treatment of caries, as well as a related method for tooth whitening. This is also stated in paragraph [00101] and [0036]. Note too that the act of brushing using the peptides taught reads on “cleaning or debridement” and/or “insertion of the composition into a pocket adjacent to said tooth caused by gum and/or bone recession caused by oral disease,” of Claim 8.  

The difference between what is taught by the prior art and that instantly claimed is that while Kunzelmann teaches the use of the peptides for general oral and dental care, Kunzelmann does not teach the specific diseases Claimed.

Kumada et al teaches the use of SAP for the treatment of periodontal disease and/or regenerating dental tissue. In certain embodiments, the dental tissue is periodontal ligament tissue. Exemplary periodontal diseases are periodontitis, gingivitis, periimplantitis and peri-implant mucositis, see paragraph [0124] as well as the abstract. Hydrogels are also taught, see [00125]. Amidation and acetylation are also taught, see [0081] and/or SEQ ID NO: 2.

Berg, et al, teaches “a kit of parts for treating a periodontal disease, such as periimplantitis, gingivitis, periodontitis and/or periimplant mucositis, caused by microorganisms that colonize a tooth and/or implant surface at, above and/or below the gingival margin, and which reside in a biofilm either subgingival and/or supragingival, characterized by employing a surgical process leading to substantively removing, destroying, killing and/or disrupting and/or inhibiting growth and/or regrowth of a pathogenic biofilm at a site of a microbial infection in a patient suffering from a periodontal disease. Said method comprises, and said kit of parts comprises the means for; cleaning disinfecting and/or debriding the site of microbial infection mechanically and sequentially using first at least one cleaning and/or disinfecting agent with an immediate bactericidal effect, such as a NaClO solution, and thereafter at least one cleaning and/or disinfecting agent with a sustainable bactericidal effect, such as a CHX solution.” CHX is chlorhexidine.

Francois teaches toothpaste containing an aerogel carrier, see Claim 5 as well as the entire specification.

Hug teaches that the SAPs can be applied without therapeutic benefit without any other medicinal component, see 23 where it states:
 “The composition obtained from step c) is a lyophilisate that is suitable for shipping and storing, as it is highly stable in that the peptides are protected from degradation or undesired self-assembly. Thus, in one embodiment of the method of the invention, the lyophilisate is dissolved in an aqueous solution to obtain a solution with a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. For example, when using the lyophilisate for treating a caries lesion, e.g. by a dentist, an aqueous solution, such as water, is added to the lyophilisates to obtain a final solution having a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. The lyophilisate is preferably dissolved in plain water, more preferably in deionized water. However, the lyophilisate may be dissolved in any kind of aqueous solution as long as the resulting solution has a pH that is 0.1 to 0.5 pH units above the pH at which the peptide starts to undergo self-assembly comprising the peptide in its monomeric state. In a preferred embodiment, the aqueous solution, such as water, will have an ionic strength corresponding to an electric conductance of less than 5 mS/cm at 25°C. In case a non-volatile buffer was present in the solution of step a) it is still present in the lyophilisate.”

While Hug does teach SAPs to be included in other compositions, the peptide dissolved in an aqueous solution can be applied to the tooth and gum as a peptide solution and have a therapeutic outcome. See also page 4 for the use of the peptides without other components.

It would have been obvious to one of ordinary skill in the art to use the SAPs claimed for the treatment of oral diseases of Claim 1, as a hydrogel, or aerogel as taught by the four references.  One would have been motivated to combine as these ingredients are known to treat the oral diseases claimed, and their combination is obvious for these benefits. One would have had a reasonable expectation of success in making and using the composition for the treatment instantly claimed as SAP are known to treat the instant diseases, and their formulation into a daily toothpaste is obvious over the combination of the references.

Note that Claims 11, 14, 24, and 25 are claims to results that are the effective outcome of practicing the method of Claim 1 and/or of the other claims.

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. In the instant case, SAP are known to be useful in the instant treatment methods, and additives such as those of Claims 13 and 20, for example are obvious to combine for the same reason. 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components Claims 9, 10 and 24 in the claimed in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 4-12of the remarks filed 03/14/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants are simply taking a piecemeal approach without addressing the rejection as a whole. SAPs are well known and are used in monomeric form when applied such that they from the assembled mesh when applied. The peptides are known and the diseases to treat are also known. It is simply an invention that one of ordinary skill in the art could arrive at for the treatment of oral diseases. 

Applicants argue that Kunzelmann teaches the use of self-assembling peptides (SAPs0 for tooth-whitening and therefore inclusion in product such as tooth paste.  The peptide taught is that of SEQ ID NO:6 Applicants further point out that Kunzelmann also indicates that the SAPs may further enhance remineralization of teeth, reduce tooth sensitivity, and treat and prevent and treat or prevent caries lesions. Applicants then state that the Office acknowledges that Kunzelmann does not does not teach or suggest its use in the treatment of periodontitis, peri-implantitis and or gingivitis. Next, Applicants state that the mechanism of action involved in tooth whitening, remineralization, etc are completely unrelate to the claimed used to treat periodontitis, peri-implantitis, and or gingivitis. This fixates on tooth whitening completely ignoring that treatment of dental issues stated in the rejection does not address the rejection. No expansion of the statement is made to a broad-brush dismissal of treatment to peptides that are known to be SAPs to have a different mechanism. It’s simply stating aspect of the rejection that does not address the teaching of Kunzelmann as a whole. As stated above, “[i]n response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” Not only are arguments being piecemeal against the rejection as a whole but within.  
Arguments are then directed to Kumada, and state that the peptides of VEVK, VEVKVEVKV or RADA “linked to a biological active motif.” This is correct but, again, ignores the full teaching and Kumada. The Kumada refence states:
[0005] In one aspect, the invention is directed to a self-assembling peptide comprising the sequence VEVK (SEQ ID NO: 1), wherein the peptide is capable of self-assembly. In additional aspects, the invention encompasses a self-assembling peptide having the sequence VEVKVEVKV (SEQ ID NO: 2) or VEVKVEVKVEVK (SEQ ID NO: 3). The invention also includes a self-assembling peptide comprising the sequence VEVKVEVKV (SEQ ID NO: 2) or VEVKVEVKVEVK (SEQ ID NO: 3). 

[0006] In another aspect, the invention is directed to a self-assembling peptide wherein the self-assembling peptide comprises:
[0007] a. A first amino acid domain that mediates self-assembly, wherein the first amino acid domain comprises the sequence VEVK (SEQ ID NO:1) and wherein the domain is capable of self-assembly in isolated form; and [0008] b. A second amino acid domain that does not mediate self-assembly in isolated form. In some embodiments, the second amino acid domain comprises a biologically active motif. In certain additional aspects, the first amino acid domain is VEVKVEVKV (SEQ ID NO: 2) or VEVKVEVKVEVK (SEQ ID NO: 3). In additional aspects, the biologically active motif is a laminin cell adhesion motif. In yet additional aspects, the second amino acid domain comprises a sequence selected from the group consisting of PDGSR (SEQ ID NO:4), YIGSR (SEQ ID NO: 5), IKVAV (SEQ ID NO: 6), LRE (SEQ ID NO:7), RNIAEIIKDI (SEQ ID NO:8), RYVVLPR (SEQ ID NO: 9), LGTIPG (SEQ ID NO: 10), PVGLIG (SEQ ID NO: 11) and GPVGLIG (SEQ ID NO: 12). In certain embodiments, the second amino acid domain comprises an RGD peptide, such as PRGDS (SEQ ID NO: 13), YRGDS (SEQ ID NO: 14) and PRGDSGYRGDS (SEQ ID NO: 15). In certain additional embodiments, the second amino acid domain comprises a matrix metalloproteinase cleavable substrate. An exemplary matrix metalloproteinase cleavable substrate comprises the sequence PVGLIG (SEQ ID NO: 16). 
Kumada does not teach that the second domain is required for its therapeutic function. Kumada teaches at paragraph [0121] [t]he self-assembling peptides described above can also be used, for wound healing, tissue regeneration, periodontal tissue regeneration and/or in increasing matrix metalloprotease production in a target tissue. Peptide hydrogel structures optionally comprising cells growing on the surface thereof or encapsulated within may be implanted into the body using any suitable method. Non-limiting methods include surgical procedures and/or by injection. Routes of administration, including, but not limited to, oral, percutaneous, intramuscular, intravenous, subcutaneous or parental routes may be utilized. A person having skill in the art will readily be able to select an appropriate delivery technique. At paragraph [0123] Kumada teaches [i]n certain aspects, the invention is a method of regenerating a damaged tissue in a patient in need thereof comprising administering a self-assembling peptide described herein. As will be appreciated by the skilled artisan, several conditions can damage tissue such that regeneration of said tissue would be therapeutically useful. Such conditions include, but are not limited to, arthritis, various neurological conditions, neuroendocrine disorders, muscular degeneration, muculotendenous failure, age-related degeneration, trauma, necrosis, cardiac disorder and surgical resection. The damaged tissue can for example be skeletal tissue, bone, tendon, connective or dental tissues. Further, at paragraph [0125] Kumada teaches [i]n additional aspects, the invention is a scaffold for periodontal tissue regeneration comprising a self-assembling peptide described herein. As used herein in the context of tissue regeneration and/or periodontal tissue regeneration, a scaffold is a degradable hydrogel. In CERTAIN additional aspects, the self-assembling peptide comprises a biologically active motif selected from the group consisting of a laminin cell adhesion motif, an RGD peptide and a matrix metalloprotease cleavable substrate. In a further embodiment, the self-assembling peptide comprises a lamin cell adhesion motif. The use of scaffolds in periodontal tissue engineering has been discussed, for example, in Ma et al. (2006) Scaffolding in tissue engineering. CRC Press Pp 438; Akman et al. (2010), J Biomed Mater Res 92(3): 953-62; Hollister (2005), Nature Mat. 4: 518-524, the contents of which are expressly incorporated by reference herein. Scaffolds are utilized, for example, to maintain tissue volume, as vehicles for delivering therapeutic and/or biologically active materials to the wound and for promoting selective colonization and proliferation. A goal in the treatment of periodontal disease is the generation of periodontal ligament. Conventional guided tissue regeneration for the treatment of periodontal disease mechanically blocks gingival tissue invasion (which has been shown to be associated with root resorption) while allowing the attachment of periodontal ligament fibroblasts [28a]. In some aspects of the invention, the scaffold for periodontal tissue regeneration biologically blocks gingival cell invasion and promotes periodontal ligament growth. For example, when the scaffold includes a laminin cell adhesion motif, periodontal ligament fibroblasts are able to adhere to the motif whereas gingival cells have less ability to adhere to the motif than periodontal ligament fibroblasts [27a-29a]. In one embodiment, the invention is a scaffold for tissue regeneration further comprising cells wherein the cells are periodontal ligament fibroblasts. In yet another aspect, the scaffold comprises a self-assembling peptide comprising a biologically active motif that periodontal ligament fibroblasts are capable of adhering to. Thus, the self-assembly peptides provide the therapeutic outcome with or without a second domain. 
Arguments on page 5, is nothing more than ignoring the full teachings from both references. For example, the statement “[t]he Office Action seems to presume that since VEVK and RADA were shown by Kumada to be effective (when combined with a biologically active motif)” was never argued and is not taught by Kumada.
On pages 6 and 7, three peptides that are known to be SAPs are discussed. The points being made are that the three peptides discussed have different primary sequence. An attempt to communicate that a person of skill in the art looking at a primary sequence would be dissuaded to use them as SAPs, when the prior art teaches they are SAPs, is rather odd. Looking to Table 1 of Kunzelmann, one finds many peptides that are different in primary sequence. For example, SEQ ID NO: 1 of Kunzelmann is Applicant’s choice, and known in the art as a SAP for use in dental procedure and not exclusively for whitening as is mischaracterized in the arguments. Note too that SEQ ID NO:19 is TTRFOWOFETT. Applicants are invited to address why SEQ ID NO:1 and 19 of Kunzelmann are not SAPs by the primary sequence, and why one would or would not chose one over the other by primary sequence. Note too that while Applicants disparage Kumada’s teaching of VEVK and RARA peptides, the instant SEQ ID NO:6 peptide is quite different from Kumada’s but is still a SAP. To just compare primary sequence such as
QQRFEWEFEQQ,
TTRFOWOFETT, and
RADARADARADARADA, and then begin to conclude that because they are different in primary sequence but function as a SAP is not science. 
On page 9, arguments are continued that because VEVK9, RADA16. and P11-4 differ in hydrophobic amino acids at 55%, 50%, and 27% respectively, is just an observation not substantiated by prior art or science. Note that TTRFOWOFETT has only three (3) amino acids out of eleven (11) that could be considered hydrophobic by the argument on page 9, and thus would be 3/11 (27%) hydrophobic. Hydrophobic is a property, just like peptides that are designated SAPs. But, just looking at a primary sequence and calculating percentages is not predictable. Even the cited paragraphs cited on page 9 support this, but since the prior art teaches that these peptides are SAPs, then that provides the motivation to use them as SAPs.
The rest of the arguments from page 10-11 are just more piecemeal analysis. Hug and Lysek (Applicants) is of interest because it is argued that SAPs can treat tooth lesions (so does Kunzelmann) but does not teach the use of SAPs for treating periodontitis with SAPs not linked to an active agent. In light of the arguments above this is not convincing because the attack on Kumada is false and incorrect. 

One page 11, one finds the following:
Kunzelmann describes the use of the claimed SAPs for tooth-whitening,
Kumada describes the use of different SAPs linked to laminin cell adhesion motif,
RGD sequence, or MMP cleavable substrate for treating periodontal disease,
Hug & Lysek teach that the claimed SAPs can have a therapeutic effect without
any other medicinal component.
Unpacked from the rejection set forth above
Kunzelmann describes the use of the claimed SAPs for tooth-whitening.
As argued above and taught by Kunselmann, tooth-whitening is but one aspect of the teaching. 

Kumada describes the use of different SAPs linked to laminin cell adhesion motif,
RGD sequence, or MMP cleavable substrate for treating periodontal disease.
As argued above, Kumada teaches the peptides can be used by themselves or with another beneficial agent linked, see arguments above.

Hug & Lysek teach that the claimed SAPs can have a therapeutic effect without
any other medicinal component.
	This is in agreement with Kumada. 

Unexpected result
Applicants are arguing an unexpected result from a known peptide already known to be used in oral treatments (not just tooth whitening as argued above) that appear to not be distinguished from SAPs use alone for the treatment of periodontal lesions.  What appears to be the case is that a new property was discovered while treating dental caries and the like. While applying the peptides orally, to which no teaching was found in the specification as to how the application could be performed without the peptides being in contact with all tissue, bone, or other biological material of the patient, the method instantly claimed is obvious over the prior art references. That treating periodontal and related diseases could be treated by SAPs alone is found in the prior art and not unexpected. 

     Conclusion
No claims are allowed. Applicants requested another interview, but in nothing in the instant claims appear to move the case forward to allowance. The request is denied. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS S HEARD/Primary Examiner, Art Unit 1654